134 F.3d 379
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.UNITED STATES of America, Plaintiff-Appellee,v.Laroy Randall CAMPBELL, Defendant-Appellant.
No. 96-10422.
United States Court of Appeals, Ninth Circuit.
Submitted Jan. 12, 1998.**Jan. 15, 1998.

Before BROWNING, KLEINFELD, and THOMAS, Circuit Judges.


1
MEMORANDUM*


2
Laroy Randall Campbell appeals his jury trial conviction and sentence imposed for one count of interstate transportation of falsely made securities in violation of 18 U.S.C. § 2314, two counts of uttering counterfeit securities in violation of 18 U.S.C. § 513(a), and two counts of bank fraud in violation of 18 U.S.C. § 1344.  We have jurisdiction pursuant to 28 U.S.C. § 1291, and affirm.


3
First, we decline to consider Campbell's ineffective assistance of counsel claims.  See United States v. Quintero-Barraza, 78 F.3d 1344, 1347 (9th Cir.1995) (recognizing that ineffective assistance of counsel claims are best pursued in a collateral proceeding pursuant to 28 U.S.C. § 2255).


4
Campbell contends that the district court erred by imposing restitution for conduct beyond the scope of the offenses of conviction.  Campbell, however, never objected during sentencing to the restitution order on this ground.  On the contrary, Campbell stated he "had no problem paying any kind of restitution as deemed fit by the Court."   In these circumstances, we will not consider his challenge to the restitution order for the first time on appeal.  See United States v. Haggard, 41 F.3d 1320, 1329 (9th Cir.1994).


5
AFFIRMED.



**
 The panel unanimously finds this case suitable for decision without oral argument.  See Fed.  R.App. P. 34(a);  9th Cir.  R. 34-4


*
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9th Cir.  R. 36-3